EX-10.33

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

EIGHTH INSTRUMENT OF AMENDMENT

Recitals:

1.          

Curtiss-Wright Corporation ("the Company") has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan").

  2.

The Company caused the Plan to be amended and restated in its entirety,
effective as of January 1, 2001, and has since caused the Plan to be further
amended.

  3.

Subsequent to the most recent amendment of the Plan, it has become necessary to
further amend the Plan to revise the Plan’s disability benefit and transfer
provisions and to clarify certain other provisions of the Plan.

  4.

Sections 12.01 and 12.02 of the Plan permit the Company to amend the Plan, by
written instrument, at any time and from time to time, by action of the Board of
Directors.

Amendment to the Plan:

NOW, THEREFORE, be it

RESOLVED, that for the reasons set forth in the Recitals to this Instrument of
Amendment, the Plan is hereby amended in the following respects, to be effective
as of July 1, 2006:

1.          

Section 1.04 is amended by deleting the words “Section 6.05 or 9.02(c)” in the
last sentence thereof and replacing them with the words “Section 9.02(c)”.

  2.

Section 1.13 is amended by deleting the penultimate paragraph thereof and by
adding a new paragraph (d) to read as follows:

        “(d)          
For a continuous period up to two years while an Employee is in receipt of
Disability Payments as provided in Section 2.03(b) .”
      3.

Article 1 is amended by deleting Sections 1.14 and 1.15, by renumbering Sections
1.16 through 1.51 as Sections 1.15 through 1.50, respectively, and by adding a
new Section 1.14 to read as follows:

   

“1.14 “Disability Payments” means payments received under the Company’s
long-term or short-term disability plans, payments received under the workers’
compensation law (excluding statutory payments for loss of any physical or
bodily member such as a leg, arm or finger), or solely with respect to an
Employee who is not covered by the Company’s long-term disability plan,

 

1

--------------------------------------------------------------------------------



 

payments of a Social Security disability pension received on account of a
disability incurred while an Employee.”

  4.          

Section 1.24, as renumbered, is amended by revising the last sentence thereof to
read as follows:

   

“In the case of any person who is a Leased Employee before or after a period of
service as an Employee, the period during which he has performed services as a
Leased Employee for the Employer or Affiliated Employer shall be counted solely
for purposes of determining eligibility to participate in the Plan and vesting
in the Plan to the extent such service would be recognized for other Employees;
however, the Leased Employee shall not, by reason of that status, become a
Participant in the Plan or accrue any benefit under the plan for the period
during which he was a Leased Employee.”

  5.

Section 1.25, as renumbered, is amended by adding the following words at the end
thereof “,but shall specifically exclude any period during which the Employee is
in receipt of Disability Payments”.

  6.

Section 1.40, as renumbered, is amended by deleting the last sentence thereof.

  7.

Article 2 is amended by deleting Section 2.03 therefrom and by renumbering
Section 2.04 as Section 2.03.

  8.

Section 2.03, as renumbered, is amended to read as follows:

   

“2.03 Treatment of Periods of Military Service, Disability and other Leaves of
Absence

    (a)          

Notwithstanding any provision hereof, a Participant’s Service, as taken into
account under the Plan for purposes of vesting and for purposes of determining
eligibility for and the amount of his retirement benefits hereunder, in
accordance with Article 4, Article 6 and Article 9, shall include, to the extent
required by law, any period of absence from service with the Employer due to a
period of service in the uniformed services of the United States which occurs
after the date the Participant meets the eligibility requirements for membership
in the Plan. If he shall have returned to the service of the Employer after
having applied to return while his reemployment rights were protected by law,
the Participant shall be deemed to have earned Compensation during the period of
absence at the rate he would have received had he remained employed as an
Employee for that period or, if such rate is not reasonably certain, on the
basis of the Participant’s rate of compensation during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period).

    (b)

In the event a Participant incurs a disability while an Employee and becomes
entitled to Disability Payments on account of such disability, the Participant
shall continue to accrue benefits under the provisions of Articles 4 and 6 and
shall continue to be credited with Vesting Years of

 

2

--------------------------------------------------------------------------------



   
Service for the period he is in receipt of the Disability Payments, up to a
maximum continuous period of twenty-four months (including any applicable
waiting period for such Disability Payments provided that after the expiration
of such waiting period the Participant becomes entitled to Disability Payments).
For purposes of computing the benefit accrued by a Participant under this
paragraph (b), a Participant shall be deemed to have earned Compensation during
the period he is accruing a benefit under this paragraph (b) at the rate of
Compensation he was receiving immediately prior to the date he ceased active
employment on account of the disability. A Participant who is entitled to
Disability Payments and who is credited with at least five Vesting Years of
Service may elect at any time by written advance application to the Committee to
cease further accruals under the provisions of this paragraph (b) and in lieu
thereof to commence receipt of payments under the applicable provisions of the
Plan.
   

  (c)          
Notwithstanding any provisions of the Plan to the contrary, an Employee’s period
of Leave of Absence not otherwise included under paragraph (a) or (b) above,
shall be included for purposes of determining vesting and for purposes of
determining the amount of his retirement benefits hereunder in accordance with
Articles 5, 6, and 9, provided that the Employee returns to the employ of the
Employer at or before the expiration of the Leave of Absence. If the Employee
receives credit for service under the preceding sentence, the Employee shall be
deemed to have earned Compensation during the Leave of Absence at the rate of
pay he was receiving immediately prior to his Leave of Absence.”
    9. Section 4.05(a) is amended by revising clause (i) to read as follows:    
    “(i) retirement on his Normal Retirement Date or Early Retirement Date, as
the case may be,”       10.          

Section 4.06(b) is amended by adding the following sentence at the end thereof:

   

“In the event the Beneficiary is the Participant’s estate, the death benefit
shall automatically be paid to the estate in one lump sum.”

  11.

Article 6 is amended by deleting Sections 6.05 and 6.08, by renumbering Sections
6.06 and 6.07 as Sections 6.05 and 6.06, respectively, and by renumbering
Sections 6.09 through 6.14 as Sections 6.07 through 6.12, respectively.

  12.

Article 6 is amended by adding a new Section 6.13 to read as follows:

   

“6.13 Reemployment Following Commencement of Annuity Payments

   

Notwithstanding any provisions of the Plan to the contrary, in the event a
Participant who is in receipt of annuity payments is reemployed by the Company
or an Affiliated Employer, payment of such benefit payments shall continue.

 

3

--------------------------------------------------------------------------------



 
Upon the Participant’s subsequent termination of employment with the Company and
all Affiliated Employers, the Participant shall be entitled to an additional
benefit based on the formula then in effect and his Years of Credited Service
and Compensation earned after his date of reemployment and such additional
benefit shall be subject to and payable in accordance with the provisions of
Article 7.
     
In the event a Participant dies while in active service, the additional benefit
shall be payable in accordance with Section 4.06 or Article 8 or 9, as
applicable.”
      13. Section 7.02(a) is amended by adding a new paragraph (iii) to read as
follows:         “(iii) The Participant elects an annuity form under subsection
(b)(ii) below with his spouse as Beneficiary.”       14.          

Section 7.02(b) is amended by adding the following sentence after the last
sentence thereof:

   

“However, both benefits together, as provided under Articles 4 and 6, must
commence simultaneously.”

  15.

Section 7.10(a) is amended by adding the following sentence at the end thereof:

   

“For purposes of this paragraph (a), Actuarial Equivalent shall be determined in
the same manner as provided in Section 6.07(b).”

  16.

Section 8.01(a) is amended by deleting the words “or if a Participant in receipt
of payments under Section 6.05 dies prior to his Normal Retirement Date” from
the first sentence thereof and by deleting the last sentence thereof.

  17.

Section 8.01 is amended by adding a new paragraph (d) to read as follows:

    “(d)          
In the event a Participant entitled to a death benefit under paragraph (a) dies
in active employment with his estate as his Beneficiary, the death benefit shall
be calculated assuming the beneficiary is the same age as the Participant and,
in lieu of the annuity form of payment, the death benefit shall be paid in one
lump sum under Section 8.03. ”
      18. The Plan is amended by adding a new Article 16 to read as follows:

 

4

--------------------------------------------------------------------------------



“ARTICLE 16: TRANSFERS

If an Employee during his period of employment with the Company and all
Affiliated Employers is transferred to or from a position eligible to accrue
benefits under the provisions of Article 4, 6 or 9 to a position that is
ineligible for benefits under the applicable Article, the following provisions
shall apply:

(a)          

Vesting Service. An Employee’s Vesting Years of Service shall be determined on
the basis of his period of employment with the Company and all Affiliated
Employers (unless otherwise specified in Schedule J).

  (b)

Credited Service for Purposes of Determining Eligibility for Benefits. For
purposes of determining an Employee’s eligibility for benefits under the Plan
(but not the amount of any benefit unless otherwise specified in paragraph (d)
below), an Employee’s years of Credited Service shall be determined on the basis
of his period of employment with the Company and all Affiliated Employers.

  (c)

Eligibility for Benefits. Upon an Employee’s termination of employment with the
Company and all Affiliated Employers, an Employee shall be entitled to a Normal,
Early, Disability or Vested Retirement Benefit under the applicable provisions
of the Plan if, at the time of his termination of employment, he has satisfied
the age, service, and any other requirements of the Plan for such benefit.

  (d)

Rules for Determining the Amount of Benefit.

    (i)          

If an Employee who is accruing benefits under the provisions of Article 6 is
transferred to a position with the Company or to an Affiliated Employer and on
account of such transfer the Employee would be ineligible to accrue further
benefits under the provisions of Article 6, the following provisions shall
apply:

     (A)          

Credited Service for Benefit Accrual Purposes. All service with the Company or
an Affiliated Employer in such transferred position shall be included in
determining the Employee’s years of Credited Service for purposes of determining
the amount of the Employee’s benefit under Article 6 except that any service
rendered while the Employee is eligible to accrue benefits under Article 9 or is
eligible to participate in another qualified defined benefit pension plan shall
be excluded.

     (B)

Average Compensation. Compensation (as defined in Section 1.11) paid by the
Company or an Affiliated Employer to the Employee while employed in such
transferred position shall be included in determining an Employee’s Average
Compensation.

    (ii)

If an Employee who is accruing benefits under the provisions of Article 4 is
transferred to a position with the Company or to an Affiliated Employer and on
account of such transfer the Employee would be ineligible to

 

5

--------------------------------------------------------------------------------



 

accrue further benefits under the provisions of Article 4, benefits shall
continue to accrue under the provisions of Article 4 after the date of transfer
except that if the Employee is transferred to a position in which he is eligible
to participate in a qualified defined contribution plan which provides for
employer contributions (other than salary deferrals under Section 401(k) of the
Code) the Employee shall cease to accrue benefits under Section 4.02 based on
Compensation paid to the Employee by the Company or an Affiliated Employer while
in the transferred position.

    (iii)          

If an Employee who is accruing benefits under the provisions of Article 9 is
transferred to a position with the Company or to an Affiliated Employer in which
he is ineligible to accrue further benefits under the provisions of Article 9,
the Employee’s service rendered while in such ineligible position shall not be
included in his Credited Service for purposes of determining the amount of his
benefit under Article 9. Accordingly, If a participant transfers to a position
where he is no longer eligible to participate in Article 9, he will not earn
Credited Service under Article 9 while in that ineligible position.

    (iv)

If an Employee is transferred from a position that is ineligible to accrue
benefits under the provisions of Article 4, 6 or 9 to a position that is
eligible to accrue benefits under one of those Articles, the following
provisions shall apply:

     (A)          

Compensation paid to such Employee prior to the date of transfer shall be
disregarded in determining the amount of the Employee’s benefit under Article 4
or 6, as applicable, unless the Employee is transferred from a position eligible
to accrue benefits under Article 9 in which case Compensation paid to the
Employee while covered by Article 9 shall be recognized in determining the
Employee’s Average Compensation under Article 6, if applicable.

     (B)

For purposes of determining the amount of an Employee’s benefit under Article 4,
6 or 9, service rendered prior to the date the Employee became employed in a
position eligible to accrue benefits under Article 4, 6 or 9 shall be
disregarded in determining the Employee’s Credited Service under the applicable
Article.

  (e)          

Transfers Involving a Non-U.S Affiliated Employer. Notwithstanding the preceding
provisions of this Article 16, any period of employment with a non-U.S.
Affiliated Employer shall be recognized solely for the purpose of determining an
Employee’s Vesting Years of Service under subparagraph (i) above [and for
purposes of determining an Employee’s eligibility for benefits under
subparagraph (ii)]. Such period of employment shall be excluded in determining
the amount of a Participant’s benefit under paragraph (d) and any Compensation
paid during such period of employment shall likewise be excluded.”

  19.

Schedule J, Item 22 is amended, effective as of September 1, 2005, to read as
follows:

 

6

--------------------------------------------------------------------------------



                “22.           Collins, Long Island (formerly referred to as
Novatronics, Inc.)         (a)

Notwithstanding any provision hereof to the contrary, no Employee who is
employed at operations or facilities acquired by the Employer in its acquisition
of Novatronics, Inc. shall be eligible to become a Participant in this Plan
prior to September 1, 2005.

    (b)

Effective as of September 1, 2005, an Employee at the operations and facilities
acquired by the Employer in its acquisition of Novatronics, Inc. shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.02. In computing the benefits accrued under Article
4.02, only Compensation earned on and after September 1, 2005 shall be counted.

    (c)

For purposes of determining an Employee’s Vesting Years of Service, the
Employee’s period of prior service with Novatronics, Inc. rendered prior to the
date of acquisition shall be included. In computing such prior service, an
Employee who is credited with at least one Hour of Service prior to July 1 of a
calendar year shall receive one full Vesting Year of Service for that calendar
year; otherwise no credit shall be credited for that calendar year.”

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

7

--------------------------------------------------------------------------------